

116 HR 3105 IH: Opioid Treatment Surge Act
U.S. House of Representatives
2019-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3105IN THE HOUSE OF REPRESENTATIVESJune 5, 2019Ms. Bonamici introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish an annual fee applicable to opioid manufacturers.
	
 1.Short titleThis Act may be cited as the Opioid Treatment Surge Act. 2.Annual fee (a)In generalFor each of the 10 calendar years immediately proceeding the date of enactment of this Act, the Secretary of Health and Human Services shall assess a fee against each prescription drug manufacturer that, at any time during the period beginning on January 1, 1999, and ending on the calendar year immediately preceding the year in which the fee is assessed, manufactured any opioid drug (other than a drug described in subsection (b)). Such fee, with respect to such a manufacturer, shall be in an amount, as determined by such Secretary, that bears the same relationship to $2,000,000,000 as the market share of any such opioid drugs manufactured by such manufacturer during the period for which the fee is being assessed bears to the total market for opioid drugs (excluding such drugs described in subsection (b)) during such period.
 (b)ExceptionsThe fee described in subsection (a) shall not apply with respect to any opioid drug used exclusively for the treatment of—
 (1)opioid addiction, as part of a medically assisted treatment effort; or (2)cancer or hospice patients.
 (c)Transfers To block grant programsFor each year that the Secretary of Health and Human Services assesses fees under subsection (a), the Secretary of the Treasury shall transfer from the general fund of the Treasury to the Secretary of Health and Human Services an amount equal to the amount of such fees, for purposes of carrying out the substance abuse prevention and treatment block grant under subpart II of part B of title XIX of the Public Health Service Act (42 U.S.C. 300x–21 et seq.).
			